Exhibit 21 Tutor Perini Corporation Subsidiaries of the Registrant Place of Percentage of Interest or Name Organization Voting Securities Owned Tutor Perini Corporation Massachusetts Perini Building Company, Inc. Arizona 100% Tutor-Saliba, LLC California 100% Tutor-Saliba Corporation California 100% Desert Plumbing & Heating Co., Inc. Nevada 100% Powerco Electric Corp. California 100% Black Construction Guam 100% Perini Management Services, Inc. Massachusetts 100% James A. Cummings, Inc. Florida 100% Cherry Hill Construction, Inc. Maryland 100% Rudolph and Sletten, Inc. California 100% Keating Building Company Pennsylvania 100% Perini Environmental Services, Inc. Delaware 100% International Construction Management Services, Inc. Delaware 100% Percon Constructors, Inc. Delaware 100% Bow Leasing Company, Inc. New Hampshire 100% Perini Land & Development Company, Inc. Massachusetts 100% Paramount Development Associates, Inc. Massachusetts 100% Mt. Wayte Realty, LLC Delaware 100%
